Citation Nr: 1541263	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  06-16 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a right knee disorder (also claimed as a right leg disorder), to include as due to service-connected residuals of a right foot injury.

2. Entitlement to service connection for a left knee disorder (also claimed as a left leg disorder), to include as due to service-connected residuals of a right foot injury.

3. Entitlement to a rating in excess of 10 percent for residuals of a right foot injury. 

4. Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Richard Rhea, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION


The Veteran had active service from August 1980 to February 1981 and additional U.S. Air Force National Guard (ANG) service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran filed a notice of disagreement (NOD) with the decision in September 2010, a statement of the case (SOC) was issued in February 2011, and the Veteran timely perfected her appeal with the filing of a VA Form 9 in February 2011.  Supplemental statements of the case (SSOC) were issued in November 2012, January 2014, and July 2015.

A Travel Board hearing was held at the RO in April 2011 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In July 2011, April 2013, and May 2015 decisions, the Board remanded these claims to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition.

The issue of entitlement to an increased rating for the Veteran's service-connected left hand DeQuervain's stenosing tenosynovitis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See August 13, 2015 VA Form 21-0958.  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action. 

The issues of entitlement to a rating in excess of 10 percent disabling for the Veteran's service-connected right foot disability and entitlement to service connection for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as her Virtual VA paperless claims file.


FINDINGS OF FACT

1.  The Veteran's current right knee disorder is not shown to be causally or etiologically related to her active military service, or proximately due to or aggravated by residuals of her service-connected right foot disability.

2.  The Veteran's current left knee disorder is not shown to be causally or etiologically related to her active military service, or proximately due to or aggravated by residuals of her service-connected right foot disability.



CONCLUSIONS OF LAW

1.  Service connection for a right knee disorder, to include as secondary to a right foot disability, is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).

2.  Service connection for a left knee disorder, to include as secondary to a right foot disability, is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  RO correspondence from June 2010 provided the Veteran with an explanation of the type of evidence necessary to substantiate her claim, as well as an explanation of what evidence was to be provided by her and what evidence the VA would attempt to obtain on her behalf.  The letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The issue was last readjudicated in a July 2015 SSOC.  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  Her STRs, personnel records, National Guard records, and post-service VA, and private treatment records have been obtained.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in VA examinations in September 2010, August 2012, January 2014, and July 2015 the results of which have been included in the claims file for review.  The examinations involved a review of the claims file, a thorough examination of the Veteran, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the VA examinations and medical opinions of record are adequate for rating purposes. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

Furthermore, the Veteran was afforded a Board hearing in April 2011.  A Board member has two duties at a hearing: (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim; and, (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2013); Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the hearing, the VLJ specifically noted the issue as entitlement to service connection for right and left knee disorders which were also claimed as leg conditions.  See Board hearing transcript, p. 2.  The Veteran was assisted at the hearing by an accredited representative.  Id.  The VLJ noted the purpose of the hearing and stated the element of the claim that was lacking to substantiate the claim for benefits ("medical evidence showing that there's a relationship between what you have now...and that injury that you state...happened in August 1994 during the period of active duty training").  Id. at 20.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  Id. at 15-30.  In addition, the VLJ and the representative sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Id.  Moreover, neither the Veteran nor her representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the element necessary to substantiate her claim for benefits.  As such, the Board finds that the VLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Board is also satisfied as to substantial compliance with its May 2015 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  In May 2015, the Board remanded this claim, in pertinent part, for the AOJ to supplement the record with an addendum medical opinion from the January 2014 VA examiner.  An addendum opinion which adequately addresses the queries posited in the May 2015 Remand instructions was completed in July 2015.  The remand also included readjudicating the claim, which was accomplished in the July 2015 SSOC.  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id. 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection

The Veteran seeks service connection for a right and left knee disorders, also claimed as right and left knee conditions.  The Veteran asserts that she injured her right and left knees and legs during service or during a period of ACDUTRA, and continues to experience right and left knee and leg pain.  Alternatively, she asserts her right foot disability proximately caused and continually aggravates both of her knees and legs.
Applicable Laws

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  However, this method is only applicable if the claimed disability is a chronic condition as set forth in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.309(a),(b); see also Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013).  Because arthritis is specifically listed as a chronic disease under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology is for application in the Veteran's claim of service connection for her current right and left knee disorders.

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection);  38 C.F.R. § 3.303(b). 

Certain chronic diseases, such as arthritis, may be presumed to have been incurred in service if manifested to a compensable degree within one year from discharge from service.  38 U.S.C.A. §§ 1011, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).

With chronic diseases shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  If the condition noted during service (or in the presumptive period) is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, then generally a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service-connection on a secondary basis requires evidence sufficient to show that: (1) a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374   (2002).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a headache, varicose veins, or tinnitus, the Veteran is not competent to provide evidence as to more complex medical questions, such as the etiology of psychiatric, respiratory, or orthopedic disorders.  See Woehlaert v. Nicholson, 21 Vet. App. 456   (2007).

In deciding whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49  (1990).

Facts

Treatment records from the Veteran's active duty service were reviewed and are silent as to any bilateral knee or leg complaints.  The Veteran did not report any knee or leg issues upon her entrance into service in July 1980, or upon her discharge in 1981.  See July 1980 Report of Medical History; see also August 1981 Report of Medical History.  

Post-active duty medical evidence includes Reserve service treatment records dated between 1982 and 2003.  The Veteran consistently indicated that she did not suffer from any knee or leg issues on medical history self-reports she completed for physical examinations conducted in March 1982 and February 1983.  See March 1982 Report of Medical History; February 1983 Report of Medical History.  The corresponding examinations were likewise negative as to any knee or leg difficulties.  In November 1984, the Veteran was determined to be overweight by medical services.  See November 1984 Chronological Record of Medical Care.  The Veteran sought treatment for bilateral knee pain in July 1985 after "running a mile and a half."  See July 1985 Emergency Care and Treatment.  The Veteran did not report any history of trauma, and was diagnosed with "traumatic arthritis."  Id.  Also in July 1985, the Veteran reported to the medical clinic with complaints of pain to the medial side of the right knee, claiming that "she twisted knee while participating in annual physical training test."  See July 1985 Chronological Record of Medical Care.  Following these incidents in July 1985, the Veteran continued to indicate that she did not suffer from any knee or leg issues on medical history self-reports she completed for physical examinations conducted in January 1986, November 1989, and August 1993.  See January 1986 Report of Medical History; November 1989 Report of Medical History; August 1993 Report of Medical History.  The corresponding examinations were likewise negative as to any knee or leg difficulties.  In June 1994, the Veteran sought treatment for a right toe injury.  See June 1994 Chronological Record of Medical Care.  Throughout the next few months in 1994, the Veteran received treatment for her "painful, swollen" right toe and "right foot pain," but did not report any pain or discomfort relative to either of her knees or legs.  See September 1994 Chronological Record of Medical Care; see also October 1994 Emergency Care Treatment report.  Following this 1994 right foot injury, the Veteran continued to indicate that she did not suffer from any knee or leg issues on medical history self-reports she completed for physical examinations conducted in August 1998 and August 2003.  The corresponding examinations were likewise negative as to any knee or leg difficulties.  

Private medical treatment records indicate that the Veteran was diagnosed with degenerative joint disease and arthritis of bilateral knee in June 2003.  See June 2003 HealthSouth discharge summary.  A private physician diagnosed the Veteran with patellofemoral osteoarthritis of the left knee and opined that "she is starting the typical pattern of knee wear and tear," noting that "weight control" was discussed as one of her treatments.  See June 2003 Wilbur Smith treatment note.  In August 2003, the Veteran sought treatment at a private facility for right knee swelling and aching.  See August 2003 Pri Med treatment note.  The Veteran underwent an x-ray and was diagnosed with a right knee sprain.  Id.  The treating physician noted a "twisting injury" and that there was "no hx[history]" of a right knee issue.  Id. The Veteran continued to seek treatment for bilateral knee and leg pain throughout the period of appeal.  See October 2009 VAMC Orthopedic Consult ("pain right knee since 1994...has swelling, clicking...possible meniscus tear."); see also June 2010 VAMC Ambulatory Care Triage Note ("left knee pain and stiffness since the last of May 2010.")

The Veteran was first afforded a VA examination for her bilateral knees and legs in September 2010.  See September 2010 VA examination.  The Veteran's July 1985 Reserve service injury was noted and  range of motion testing revealed a normal left knee with no pain upon palpation, and a right knee with a limitation of flexion to 115 degrees and pain after 90 degrees.  Id.  A November 2009 MRI of the Veteran's right foot and a December 2009 MRI of her right knee were reviewed in addition to her case file, leading the examiner to opine that "there is no documentation in the C-file of a medical connection between her right foot and symptoms in her right knee."  Id.  The examiner did not provide a diagnosis for the Veteran's left knee, but concluded that "current symptoms in her right knee are due to patellofemoral cartilage changes that have occurred with the process of aging."  Id.

Following the Board's July 2011 Remand decision, the Veteran was afforded a VA examination in August 2012.  See August 2012 VA examination.  The Veteran reported that her right knee condition stemmed from her 1994 fall in a pot hole during military duty, causing additional left knee pain secondary to the right side injury.  Id.  She was diagnosed with bilateral degenerative joint disease (DJD) based upon x-rays taken at the time of the examination, but that "the DJD seen on xrays today appears to be minimal only, and age appropriate."  Id.  The examiner concluded that it was "less likely than not" that the Veteran's current right or left knee disorders were proximately due to her service-connected right foot disability, rather it was "more likely than not secondary to obesity and aging."  Id.  He did not provide any opinions concerning any causal relationships between the Veteran's active service and her current right or left knee conditions on a direct service connection basis or on the basis of aggravation due to service-connected residuals of the right foot disability.  Id.

Following the Board's April 2013 Remand decision, the Veteran was afforded a VA examination in January 2014.  See January 2014 VA examination.  Range of motion testing indicated limitation of motional bilaterally to 120 degrees and pain on movement.  Id.  The Veteran was noted as using a cane for the bilateral knee pain, and was diagnosed with arthritis.  Id.  The examiner identified the Veteran's two complaints of knee pain in her service treatment records, but noted the absence of "chronic sequelae resulting from these episodes" in the medical record.  Id.  The examiner concluded that her current condition was "less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  Id.  The examiner did not provide an opinion regarding secondary theories of service connection stemming from possible aggravation of the current knee conditions due to the Veteran's service-connected right foot.  Id.

The deficiencies noted in the January 2014 VA examination were addressed in a July 2015 addendum opinion.  The examiner reviewed the case file and medical record of the Veteran and posited that "it is less likely than not" that the Veteran's  current right knee disorder was aggravated by her service-connected right foot residuals, or that her current left knee condition was caused by or aggravated by the service-connected right foot.  Id.  The examiner acknowledged that "the bilateral knee disorders and the SC right foot condition may co-exist," but that no "causal relationship between them" was supported by any medical literature.  Id.  

Analysis

The Board does not dispute the fact that the Veteran has a current bilateral knee disorder and that she experienced bilateral knee pain during service.  Therefore, as noted above, Veteran has satisfied the first and second elements of service connection under Shedden.  However, because of the absence of a medical nexus between her current diagnosis and her time in service, and the absence of any finding of causation or aggravation due to her service-connected right foot disability, the Board finds that the evidence is against a grant of service connection.  

Most importantly, the VA examiners from August 2012 and January 2014 opined that the Veteran's right and left knees are less likely than not due to service or proximately caused by the Veteran's right foot disability, and the July 2015 addendum opinion provided a reasoned rationale as to why the current conditions are less likely than not due to or aggravated by her right foot.  Moreover, these examiners provided a significant alternative theory as to the cause of the Veteran's current bilateral arthritis and DJD, aging and obesity.  The latter medical problem of which was noted in the record as early as 1984 and as recently in 2003 by her private treating physician.

As noted above, the condition of arthritis is considered a chronic condition  and may be presumed to have been incurred in service if manifested to a compensable degree within one year from discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  However, the Board notes that aside from the July 1985 bilateral knee pain, there were no further complaints pertaining specifically to the knees until 2003.  Moreover, the record is replete with the Veteran's medical self-reports pre and post her 1985 and 1994 complaints, but no record speaks to any knee or leg complaints.  The Board finds the lack of complaints, symptoms and treatment until 2003 weigh heavily against the claim.

In addition, the Veteran's lay statements and the four statements of her acquaintances from June 2010 offered in support of her claim have been considered.  The Board notes that the Veteran is competent to comment on any symptoms, such as pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435   (2011), as to the specific issue in this case, a bilateral knee (orthopedic) disorder, falls outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4   (Fed. Cir. 2007).  The probative evidence against the assertion of continuity of symptoms outweighs the Veteran's assertion.  Service connection based upon continuity of symptoms is not warranted.  38 C.F.R. § 3.303(b). 
In summary, the weight of the evidence reflects that the Veteran developed her current bilateral knee disorder years after her discharge from service, specifically in 2003, subsequent to natural aging and weight issues.  As such, service connection may not be granted on a presumptive basis for chronic disability.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Furthermore, multiple VA examiners have opined that the Veteran's bilateral knee disorder is less likely than not due to service or proximately due to or aggravated by her service-connected right foot disability.  Consequently, the Board finds that the preponderance of the evidence is against entitlement to service connection for a bilateral knee disorder.  As the preponderance of the evidence is against his claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the appeal is denied.



ORDER

Entitlement to service connection for a right knee disorder (also claimed as a right leg disorder), is denied.

2. Entitlement to service connection for a left knee disorder (also claimed as a left leg disorder), is denied.



REMAND

The Veteran seeks entitlement to a rating in excess of 10 percent disabling for her service-connected right foot disability and entitlement to service connection for hypertension.

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

In a May 2015 rating decision, the RO denied the Veteran's claims for a rating in excess of 10 percent disabling for her service-connected right foot disability and for entitlement to service connection for hypertension.  In August 2015, the RO received statements from the Veteran indicating her disagreement with the decision.  See August 13, 2015 VA Form 21-0958; see also August 23, 2015 VA Form 21-0958.  A statement of the case (SOC) must be issued on this claim.  Manlincon v. West, 12 Vet. App. 238 (1999).  Where a SOC has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  Id.  

 Accordingly, the case is REMANDED for the following actions:
 
1. The RO should issue an SOC with respect to the issues of entitlement to a rating in excess of 10 percent disabling for residuals of the Veteran's right foot disability and entitlement to service connection for hypertension.

The Veteran should be advised of the time period in which a substantive appeal must be filed in order to obtain appellate review of that issue. 
 
The claims file should be returned to the Board for further appellate consideration only if the Veteran files a timely substantive appeal. 

The Board intimates no opinion as to the ultimate outcome of this case. 


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999).

 This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


